Title: From George Washington to Brigadier General George Weedon, 8 March 1777
From: Washington, George
To: Weedon, George

 

Dear Sir
Head Quarters Morris town 8th March 1777

You are so well acquainted with our Circumstances and Situation that I need not assign any Reason for desiring you to call upon every Colonel within your reach and order him to march whatever Men he may have raised to join the Army immediately. Let a good Officer be sent forward with the first party who may receive and take Care of the Men of his Regiment as they come up. Endeavour to procure me the Returns all of the Regiments, that I may form some Judgment of the time in which a force may be drawn together, a Matter that I am present entirely ignorant of.
Be pleased to forward the inclosed to Genal Lewis as quick as possible, it being on the same subject as yours. I am Dear Sir Yr.
